        Case: 1:20-cv-02872-PAG Doc #: 1 Filed: 12/31/20 1 of 6. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


KIP GREEN                                   )
717 North 4th St.                           )
Dennison, OH 44621                          )       CASE NO.
                                            )
                                            )       JUDGE
on behalf of himself and all others         )
similarly situated,                         )       MAGISTRATE JUDGE
                                            )
                                            )       PLAINTIFF’S COMPLAINT
       Plaintiff,                           )
                                            )       (Jury Demand Endorsed Herein)
       vs.                                  )
                                            )
VERITA TELECOMMUNICATIONS                   )
CORPORATION                                 )
                                            )
       Serve Statutory Agent:               )
                                            )
       Daniel A. Sarna                      )
       2479 Russell Street                  )
       Cuyahoga Falls, OH 44221             )
                                            )
       Defendant.                           )



       Now comes Plaintiff, Kip Green, by and through counsel, and for a Complaint against

Defendant Verita Telecommunications Corporation (“Defendant”), states and alleges the

following:

                                      INTRODUCTION

       1.      This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practice and policy of not paying Plaintiff and other similarly-situated hourly employees for all

hours worked and overtime compensation at the rate of one and one-half times their regular rate
       Case: 1:20-cv-02872-PAG Doc #: 1 Filed: 12/31/20 2 of 6. PageID #: 2




of pay for the hours they worked over 40 each workweek, in violation of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201-219.

                               JURISDICTION AND VENUE

       2.     The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       3.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducted

operations in this District, conducts business throughout this District and Division, and because

Plaintiff worked for Defendant out of its Brooklyn Heights Ohio office within this District and

Division.

                                           PARTIES


       4.     At all times relevant herein, Plaintiff was a resident of Tuscarawas County, Ohio.

       5.     At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e).

       6.     At times relevant herein, Defendant provided installation services of

communications lines for cable and internet for commercial customers.

       7.     Defendant was an employer within the meaning of 29 U.S.C. § 203(d).

       8.     At all times relevant herein, Defendant was an enterprise within the meaning of

29 U.S.C. § 203(r).

       9.     At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       10.    At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.

       11.    Written consents to join this action as to Count I, as and when executed by other



                                               2
        Case: 1:20-cv-02872-PAG Doc #: 1 Filed: 12/31/20 3 of 6. PageID #: 3




individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                  FACTUAL ALLEGATIONS
                            (Failure to Pay Overtime Compensation)

       12.     Plaintiff was employed by Defendant as an hourly, non-exempt area lineman and

underground cable layer between approximately February 2019 and August 2019.

       13.     Plaintiff and other hourly field employees worked over 40 hours per week and

were not paid overtime compensation at a rate of time and a half for the hours they worked over

40 each workweek.

       14.     Plaintiff estimates that he worked approximately five hours per week for which he

was not compensated during his employment with Defendant and was not paid time and a half

for many such hours over 40.

                       (Failure to Pay for All Hours Worked)

       15.      Plaintiff and other similarly situated employees were only paid for work

performed between their scheduled start and stop times, and were not paid for the following

work performed before and after their scheduled start and stop times, and they were not paid for

the following work performed during a designated lunch period that was automatically deducted

from their pay: a) getting tools, equipment and/or paperwork necessary to perform their work

relating to the installation and/or maintenance of communications lines; and/or b) putting away

tools, equipment, machines and/or paperwork necessary to perform work related to the

installation and/or maintenance of communications lines; and/or c) performing work relating to

the installation and/or maintenance of communications lines.

       16.     The amount of time Plaintiff and other similarly situated employees spent on this

required and unpaid work varied, but amounted to approximately 30 – 60 minutes each day.




                                                  3
        Case: 1:20-cv-02872-PAG Doc #: 1 Filed: 12/31/20 4 of 6. PageID #: 4




                            (Defendant Willfully Violated the FLSA)

       17.      Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

       18.     Plaintiff brings Count I of this action on his own behalf pursuant to 29 U.S.C. §

216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       19.     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is himself a

member, is composed of and defined as follows:

       All current and former hourly employees who were employed by Defendant in the field
       who were not paid overtime compensation at a rate of time and a half of their regular rate
       of pay for the hours they worked over 40 each workweek for the period of December 31,
       2017 to the present.

       20.     Plaintiff is unable to state at this time the exact size of the potential class, but

upon information and belief, avers that it consists of at least 30 persons.

       21.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

§ 216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their claims for unpaid wages and damages.           Plaintiff is

representative of those other employees and is acting on behalf of their interests as well as his

own in bringing this action.

       22.     These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of

this action, and allowed to opt in pursuant to 29 U.S.C. § 216(b) for the purpose of collectively



                                                  4
          Case: 1:20-cv-02872-PAG Doc #: 1 Filed: 12/31/20 5 of 6. PageID #: 5




adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                                        COUNT ONE
                             (Fair Labor Standards Act Violations)

          23.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          24.   Defendant’s practice and policy of not paying Plaintiff and other similarly

situated hourly workers overtime compensation at the rate of one and one-half times their regular

rate of pay for all of the hours they worked over 40 each workweek violated the FLSA, 29

U.S.C. §§ 201-219.

          25.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the FLSA.

          26.   As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated hourly workers have been damaged in that they have not received wages due to them

pursuant to the FLSA.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

          A.    Issue an order permitting this litigation to proceed as a collective action;

          B.    Order prompt notice to all class members that this litigation is pending and that

they have the right to “opt in” to this litigation pursuant to 29 U.S.C. § 216(b);

          C.    Award Plaintiff and the class he represents actual damages for unpaid wages;

          D.    Award Plaintiff and the class he represents liquidated damages equal in amount to

the unpaid overtime compensation found due to Plaintiff and the class under the FLSA;



                                                  5
        Case: 1:20-cv-02872-PAG Doc #: 1 Filed: 12/31/20 6 of 6. PageID #: 6




        E.        Award Plaintiff and the class he represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the class he represents attorneys’ fees, costs, and

disbursements; and

        G.        Award Plaintiff and the class he represents further and additional relief as this

Court deems just and proper.

                                                 Respectfully submitted,

                                                  /s/ David J. Steiner
                                                 David J. Steiner (0075217)
                                                 Anthony J. Lazzaro (0077962)
                                                 The Lazzaro Law Firm, LLC
                                                 34555 Chagrin Blvd Suite 250
                                                  Moreland Hills, OH 44022
                                                 Phone: 216-696-5000
                                                 Facsimile: 216-696-7005
                                                 anthony@lazzarolawfirm.com
                                                 david@lazzarolawfirm.com
                                                 Attorneys for Plaintiff

                                            JURY DEMAND

        Plaintiff demands a trial by jury on all eligible claims and issues.


                                                  /s/ David J. Steiner
                                                 One of the Attorneys for Plaintiff




                                                    6
